United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Francis J. Hurley, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1789
Issued: September 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2011 appellant filed a timely appeal from an April 12, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s monetary
compensation effective August 30, 2010 on the grounds that she was no longer disabled due to a
May 6, 2009 employment injury.
On appeal, counsel asserts that OWCP did not meet its burden of proof to terminate
appellant’s wage-loss compensation because the opinion of the second opinion examiner was not
based on a proper factual and medical background. In the alternative, conflict in medical opinion
was created.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 6, 2009 appellant, then a 50-year-old part-time mail handler, was injured while
manually unloading trucks on the loading dock. She was taken to the hospital where she spent
the night.2 OWCP accepted that appellant sustained an employment-related left wrist sprain,
contusion of the left elbow, a bilateral shoulder sprain and a thoracolumbar sprain of the back.
Appellant did not return to work.
In reports dated May 12 to July 9, 2009, Dr. Olarewaju J. Oladipo, an orthopedic
surgeon, provided findings on examination and advised that he was treating appellant for acute
pain management. He diagnosed left elbow contusion, thoracolumbar sprain/strain, left wrist
sprain, bilateral shoulder sprain, and headache and advised that appellant could not work.
On July 20, 2009 OWCP requested that Dr. Oladipo provide an opinion regarding
appellant’s return to work and if she had reached maximum medical improvement. In a July 22,
2009 response, Dr. Oladipo listed his fee for reviewing appellant’s record. He provided
additional reports describing appellant’s physical findings and treatment. Dr. Oladipo diagnosed
metatarsalgia and limb edema.
By letter dated October 16, 2009, OWCP informed appellant that a medical management
nurse was assigned to facilitate her recovery. The nurse made numerous attempts to contact
appellant by telephone and correspondence. Appellant did not respond and the nurse visitation
case was closed.
In December 2009 OWCP scheduled a second opinion evaluation with Dr. Joel A.
Saperstein, a Board-certified orthopedic surgeon, at 10:30 a.m. on December 14, 2009.
Appellant did not attend the scheduled appointment.
On December 22, 2009 OWCP proposed to suspend her compensation benefits on the
grounds that she failed to appear for the examination scheduled with Dr. Saperstein.3
In a January 21, 2010 decision, OWCP finalized the proposed suspension effective
January 7, 2010.
Appellant subsequently submitted to examination. By report dated April 9, 2010,
Dr. Saperstein noted the history of injury, review of the medical record, and the statement of
accepted facts, and appellant’s complaint of constant back pain, worse when up and walking and
her job duties. Throughout the interview, appellant was very verbal and appeared distraught,
extremely fatigued and angry. Dr. Saperstein advised that she had a poor memory and did not
have an accurate recollection of the diagnoses made by Dr. Oladipo. On examination,
appellant’s heel-toe gait was normal, and there was no specific weakness of extensors of her toes
and no peripheral edema in the legs. Ankle motion was slightly limited. Peripheral circulation
was good, and calf measurement was equal bilaterally. Upper extremity and lower extremity
peripheral reflexes were normal. Neck and shoulder motion were normal in all directions and
2

The record contains the hospital report of discharge instructions.

3

Physical therapy services were discontinued on December 24, 2009 secondary to noncompliance. The physical
therapist noted that appellant stated that she was in too much pain to do physical therapy and would not return.

2

reflexes were intact. Appellant had a small cyst-like formation over the abductor tendons of the
right wrist. She had full motion about the elbow, wrist and hand on the left side. Dr. Saperstein
advised that appellant’s back demonstrated a somewhat increased lordosis, and she could only
flex forward holding her hands on her knees, and could not flex any further when standing,
although she was able to sit on the examining table with her knees flexed to 90 degrees. He
stated that she exhibited mild pain on extension and rotation of her back. Hip and knee
examinations were normal. Dr. Saperstein found no indication of radiculopathy and no
neurological deficit. He opined that appellant had subjective pain, not verified by any significant
objective findings, with significant Waddelian findings.
Dr. Saperstein diagnosed significant behavioral abnormality, with chronic unverifiable
back pain; back strain, resolved; shoulder, elbow and wrist pain, left, resolved; and cyst on the
right wrist, not related to the industrial trauma. He found that appellant did not have any
significant residuals of the accepted employment-related conditions.
There was no
documentation or indication that she had radiculopathy and no record that a magnetic resonance
imaging (MRI) scan study had been obtained. Dr. Saperstein advised that appellant was fully
recuperated from her multiple contusions and back strain, and suffered from a behavioral
abnormality of an unknown causation. He advised that she did not need further pain
management or further orthopedic treatment, and that the use of narcotic medication was
inappropriate. Dr. Saperstein recommended evaluation by a psychologist. He concluded that
appellant could return to work as a mail handler for 40 hours per week. In an attached work
capacity evaluation, Dr. Saperstein advised that she had reached maximum medical improvement
and could perform her usual job without restrictions.
Dr. Oladipo submitted reports with an additional diagnosis of left sacroiliac joint pain.
He advised that appellant could not return to work. On June 13, 2010 Dr. Oladipo noted her
complaints of low back pain, headache, bilateral elbow pain, upper back pain, left elbow
swelling, left wrist pain with swelling, bilateral foot pain and bilateral leg swelling. He stated
that appellant’s gait had improved and that right upper extremity and left elbow, wrist and
shoulder were normal on examination. Thoracolumbar spine examination demonstrated severe
tenderness over the paraspinal musculature and significant spasm with limited range of motion.
Straight leg raise was normal and there was no neurological deficit. Dr. Oladipo noted that
multiple radiological studies were reviewed and diagnosed left elbow contusion, thoracolumbar
sprain/strain, left wrist sprain, left shoulder sprain, right shoulder sprain, headache, bilateral
metatarsalgia, limb edema, left sacroiliac joint pain and myofascial syndrome. He advised that
appellant was unfit to return to work.
In a letter dated July 20, 2010, OWCP proposed to terminate appellant’s monetary
compensation on the grounds that the medical evidence, as characterized by Dr. Saperstein’s
report, established that she was no longer disabled due to her work-related conditions. Appellant
submitted an unsigned treatment note.4 In an attached disability slip, signed by Margarita
Hermosa, a nurse practitioner, advised that appellant was considered unfit to return to work.
Dr. Oladipo signed a similar slip on August 19, 2010.
4

Physical examination of the thoracolumbar spine demonstrated increased severity in tenderness in the paraspinal
musculature with localized tenderness in the sacroiliac joint and limited range of motion. Straight leg raise was
normal and there was no neurological deficit. Left elbow, wrist and shoulder were normal to examination, as was
the right upper extremity.

3

By decision dated August 23, 2010, OWCP finalized the termination of wage-loss
compensation, effective August 29, 2010. Appellant was still entitled to medical benefits for the
accepted condition.
Appellant, through her attorney, timely requested a hearing. In reports dated August 19,
2010 to January 6, 2011, Dr. Oladipo reiterated his previous findings and conclusions, including
that appellant’s upper extremity examination was normal and that she had significant tenderness
and spasm in the lumbar and sacroiliac region with decreased range of motion. He stated that
multiple radiological studies were reviewed and advised that she could not work.
At the January 19, 2011 hearing, appellant described her job duties. She stated that on
the date of injury she felt her back snap, her legs gave out, and she fell and blacked out for a few
minutes. Appellant was taken by ambulance to the hospital and was kept overnight and began
treatment with Dr. Oladipo shortly thereafter. She described constant, radiating back pain which
limited standing and walking. Appellant contended that Dr. Saperstein was extremely
unprofessional, conducted a very brief examination and did not examine her back. Her attorney
argued that Dr. Oladipo’s reports represented the weight of medical opinion. Appellant
submitted reports from Dr. Oladipo dated November 11, 2010 to March 17, 2011.
By decision dated April 12, 2011, an OWCP hearing representative found that the weight
of the medical evidence rested with the opinion of Dr. Saperstein and affirmed the August 23,
2010 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s monetary
compensation effective August 30, 2010. OWCP accepted that on May 6, 2009 appellant
sustained a wrist sprain, contusion of the left elbow, a bilateral shoulder sprain, and a
thoracolumbar sprain when she was injured while unloading postal trucks. Appellant did not
return to work and received wage-loss compensation.7 By decision dated August 23, 2010,
OWCP terminated her compensation effective August 30, 2010, on the grounds that the medical
evidence established that she could return to her regular duties.
OWCP terminated benefits based on Dr. Saperstein’s April 9, 2010 second opinion
evaluation. Dr. Saperstein noted the history of injury, reviewed the statement of accepted facts
5

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

Id.

7

Supra note 4.

4

and medical record and appellant’s complaint of constant back pain. He provided physical
examination findings, stating that she had no indication of radiculopathy and no neurological
deficit. Dr. Saperstein opined that appellant had subjective pain, not verified by any significant
objective findings, with significant Waddelian findings. He diagnosed significant behavioral
abnormality, with chronic unverifiable back pain; back strain, resolved; shoulder, elbow and
wrist pain, left, resolved; and cyst on the right wrist, not related to the industrial trauma.
Dr. Saperstein advised that appellant was fully recuperated from her multiple contusions and
back strain, and suffered from a behavioral abnormality with an unknown causation. He stated
that she had reached maximum medical improvement and was capable of returning to full-time
work as a mail handler with no restrictions and needed no further pain management or
orthopedic treatment.
Appellant submitted a number of medical reports in which Dr. Oladipo diagnosed
conditions that were not accepted as employment-related, i.e., headache, metatarsalgia, limb
edema, left sacroiliac pain and myofascial syndrome. It is her burden to provide rationalized
medical evidence sufficient to establish causal relation for conditions not accepted by OWCP as
being employment related.8 Dr. Oladipo did not provide adequate explanation as to how these
conditions were caused by the May 6, 2009 employment injury. Moreover, his diagnoses
regarding the upper extremities are not consistent with his findings on physical examination
since he explained that appellant had normal upper extremity examinations. While Dr. Oladipo
diagnosed spasm and tenderness of the thoracolumbar spine, he did not explain why the
thoracolumbar strain that occurred on May 9, 2009 continued to cause disability from work. He
advised that appellant could not return to work but provided no explanation for this conclusion.
Dr. Oladipo did not provide a rationalized explanation as to how or why the accepted
thoracolumbar sprain caused her continuing disability and his reports are of limited probative
value.9
The weight of the medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.10 The Board finds that the weight of the medical evidence
rests with the April 9, 2010 second opinion evaluation of Dr. Saperstein. Contrary to appellant’s
argument on appeal, Dr. Saperstein provided a comprehensive evaluation based on his review of
the statement of accepted facts and medical record, the history of injury, her complaints of
continued back pain and physical examination findings. He advised that she had recovered from
the injuries sustained on May 6, 2009, that there was no need for further treatment referable to
this injury, and that she could return to her usual job of mail handler without restrictions. The
Board finds that, as there is no reasoned contemporaneous medical evidence supporting
appellant’s claim for continuing disability, OWCP properly found that appellant had no disability
8

Alice J. Tysinger, 51 ECAB 638 (2000).

9

Rationalized medical opinion evidence is medical evidence which includes a physician’s rationalized opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factor. The opinion of a physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factor identified by the
claimant. Sedi L. Graham, 57 ECAB 494 (2006).
10

C.B., Docket No. 08-1583 (issued December 9, 2008).

5

due to the May 9, 2009 employment injury and terminated her monetary compensation effective
August 30, 2010.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s monetary
compensation effective August 30, 2010.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

The Board notes that the reports from Ms. Hermosa do not constitute competent medical evidence as nurses
and physicians’ assistants are not “physicians” as defined under FECA and their opinions are of no probative value.
S.E., Docket No. 08-2214 (issued May 6, 2009).

6

